| iMURRAY, Judge,
dissenting with reasons:
Upon further consideration of the plaintiffs’ arguments in this matter, I must respectfully dissent.
Because there was no evidentiary hearing held in this matter, the plaintiffs’ burden of proof on the issue of personal jurisdiction “is relatively slight and allegations of the complaint and all reasonable inferences from the record are to be drawn in favor of [the plaintiffs].” deReyes v. Marine Management & Consulting, 586 So.2d 103, 109 (La.1991). *148This minimal burden has been met by Tidewater Crewing’s admission that Tidewater Marine, its New Orleans affiliate, acted as its agent in dealing with U.S. employees and applicants, including plaintiffs’ decedent. See, e.g., Salley v. Colonial Marine, Inc., 95-2215 (La.App. 4th Cir.9/11/96), 680 So.2d 1242. Therefore, the defendant’s exception was properly overruled.